ON REHEARING

                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7068


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ERIC JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:06-cr-01238-TLW-1; 4:10-cv-70156-TLW)


Submitted:   February 23, 2011               Decided:    March 23, 2011


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Eric Jones, Appellant Pro Se.     Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Eric Jones petitions for rehearing of his appeal

of the district court’s order denying relief on his 28 U.S.C.A.

§ 2255     (West    Supp.     2010)    motion.      In    our    prior   opinion,      we

denied a certificate of appealability and dismissed the appeal.

In   his     rehearing       petition,    Jones     correctly      notes      that    the

district court granted a certificate of appealability as to all

issues raised in his § 2255 motion in its order denying relief

on   that    motion.         Accordingly,      we   grant   panel      rehearing      and

vacate our initial opinion.

              We have reviewed the record and find no reversible

error.       Accordingly, we affirm for the reasons stated by the

district court.        United States v. Jones, Nos. 4:06-cr-01238-TLW-

1;   4:10-cv-70156-TLW          (D.S.C.     July    22,     2010).       Jones       also

requested to expand the certificate of appealability to consider

additional claims.           We grant his request, but conclude that his

claims      are    without    merit.      We     dispense       with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                           2